





Exhibit 10.30
James River Group, Inc.
1414 Raleigh Road, Suite 405, Chapel Hill, NC 27517




September 17, 2018


Mr. Terry McCafferty




Dear Terry:


The purpose of this letter (the “Agreement”) is to confirm our agreement as of
the Effective Date (as hereinafter defined) with respect to the terms of your
employment by James River Group, Inc. (the “Parent Company”) to serve as
President and Chief Executive Officer of Parent Company subsidiaries Stonewood
Insurance Company (“SIC”), Falls Lake Insurance Management Company, Inc.
(“FLIMCO”), Falls Lake National Insurance Company (formerly Stonewood National
Insurance Company), Falls Lake General Insurance Company, and Falls Lake Fire
and Casualty Company (together, the “Companies”, and each individually a
“Company”). In consideration of the mutual promises contained in this Agreement,
the parties to this Agreement hereby agree as follows:


1.EMPLOYMENT AND TERM. Effective as of October 15, 2018 (the “Effective Date”),
the Companies each agrees to employ you (the “Executive”) as its President and
Chief Executive Officer, and Executive hereby accepts such employment on the
terms hereinafter set forth. The term of this Agreement shall commence as of the
Effective Date and end on December 31, 2019, subject to the termination
provisions of Section 6. The term of this Agreement shall thereafter be
automatically renewed for additional one year periods unless written notice to
the contrary shall be given by the Parent Company or Executive to the other
party not less than ninety (90) days prior to the end of the initial or any
renewal term that the term shall not thereafter be renewed (“Non-Renewal
Notice”), subject to the termination provisions of Section 6. The initial term
plus any renewals thereof shall hereafter be referred to as the “Term”.


2.
COMPENSATION.



(a)Salary. Executive shall be paid a base salary of not less than three hundred
seventy-five thousand dollars ($375,000.00) per year, payable in periodic
installments by FLIMCO in accordance with its normal payroll practices.


(b)Bonus and Long-Term Incentive Plan. For each fiscal year during the Term in
which Executive is employed by the Company as of the last day of such fiscal
year, Executive shall be eligible to receive a discretionary bonus (each, a
“Bonus”) in an amount as the Board of Directors of James River Group Holdings,
Ltd. ( “Holdings”) (other than Executive, if Executive is a member of such
board), in its discretion, may
determine based on Executive’s performance during such fiscal year, two thirds
of which


Bonus shall be paid on or before March 15 of the subsequent fiscal year and one
third of which shall be paid one year later. Executive's target cash bonus for
each calendar year he is employed will be 100% of his base salary, provided that
the determination of whether Executive will be awarded a cash bonus and the
amount of the cash bonus will be determined by the Board of Directors of
Holdings (the “Holdings Board”) in its discretion. In addition, Executive shall
be eligible to participate in any long-term incentive plan of the Holdings Group
(as defined below) (“LTIP”) in effect from time to time. For long term incentive
equity grants, Executive will have a target equity grant equivalent in value to
100% of his base





--------------------------------------------------------------------------------





salary for each calendar year he is employed, provided that the determination of
whether Executive will be awarded an LTIP equity award and the amount of the
award will be determined by the Holdings Board in its discretion. Options to
acquire common shares (the “Shares”) of Holdings (“Options”) will be valued
using a Black Scholes valuation model, and restricted share units (“RSUs”) of
Holdings will be valued based upon the closing price of Holdings’ publicly
traded Shares on the day of the grant. Executive shall receive an initial equity
grant of three hundred fifty-five thousand dollars ($355,000.00) at the November
2018 meeting of the Holdings Board, vesting over three years pro-rata. Executive
shall receive a guaranteed bonus of one hundred-seventy-five thousand dollars
($175,000.00) payable by March 15, 2019. Executive shall receive an additional
equity grant of two hundred twenty thousand dollars ($220,000.00) in February
2019, vesting over three years pro- rata. For the avoidance of doubt, the three
hundred fifty-five thousand dollars ($355,000.00) and one hundred seventy-five
thousand dollars ($175,000.00) and two hundred twenty thousand dollars
($220,000.00) payments described above will be in place of, not in addition to,
the 100% target bonus and the 100% target equity grant, each of which will be
applicable for the calendar year 2019 and will be determined by the Holdings
Board in the first quarter of 2020.


(c)Vacation, Benefits. During the Term Executive shall also be entitled to
participate in all employee benefit plans, and other fringe benefits generally
available to executive employees of the Parent Company and its subsidiaries at
the employer’s expense. Executive will be entitled to a total of 27 days of paid
vacation per annum (not subject to carry over to subsequent years), which will
be pro-rated for the first and last year of the Term;


(d)Expense Reimbursements. Executive will be entitled to business expense
reimbursement for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses in accordance with the
Companies’ policies and procedures. FLIMCO will also reimburse Executive for
documented reasonable moving expenses incurred in connection with his moving
from the Chicago, IL area to the Raleigh, NC area (defined as being in Raleigh,
NC or within 30 miles of Raleigh, NC). FLIMCO will also reimburse Executive for
documented reasonable expenses incurred for twelve (12) months of travel between
Chicago, Illinois and Raleigh, North Carolina and twelve (12) months of
temporary housing in the Raleigh, NC area. The amount of expenses eligible for
reimbursement during any tax year of Executive shall not affect the expenses
eligible for reimbursement in any other tax year. The right to reimbursement
provided in this Agreement is not subject to liquidation or exchange for another
benefit. In no event shall the reimbursement of an eligible expense occur later
than the earlier of
(i) six (6) months from the date of incurrence and (ii) the end of the calendar
year following the calendar year in which such expense was incurred.


(e)Withholdings and Deductions. All payments and compensation under this
Agreement shall be subject to all required federal, state and local withholdings
and deductions, and such deductions as Executive may instruct FLIMCO to take
that are authorized by applicable law.


(f)Claw-Back. Executive acknowledges that to the extent required by applicable
law or written company policy adopted by the Holdings Board to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act), any bonus and other
incentive compensation (if any) shall be subject to any clawback, forfeiture,
recoupment or similar requirement (“Clawback Rights”) as the Holdings Board may
determine in its sole discretion is necessary or desirable to implement such law
or policy. Holdings may only exercise Clawback Rights with respect to any bonus
and other incentive compensation received during the three completed fiscal
years immediately preceding the date on which Holdings is required to prepare an
accounting restatement and, if applicable, any transition period resulting from
a change in fiscal year within or immediately following the three completed
fiscal years.


3.DUTIES. Executive shall report exclusively and directly to the Chief Executive
Officer of the Parent Company (“CEO”), and to the Boards of Directors of the
Companies (the “Companies Boards”).





--------------------------------------------------------------------------------





Executive shall perform all duties normally associated with the position of
President and Chief Executive Officer, and such other reasonable duties as may
be assigned to him by the CEO, including without limitation overseeing
subsidiaries of the Companies. Executive will devote his entire working time,
attention, and energies to carrying out and fulfilling his duties and
responsibilities under this Agreement. Executive agrees to abide by all policies
applicable to employees of the Parent Company and the Companies adopted by their
respective boards of directors. Executive represents that he is able and willing
to engage in routine business travel as is necessary to perform his duties as
President and CEO and to further the Parent Company’s and the Companies’
business interests. Executive must relocate to the Raleigh, North Carolina area
by September 2019 (the “Relocation Date”) as a condition of continued
employment.


4.CONFIDENTIAL INFORMATION; PRIVILEGED INFORMATION AND NON-DISPARAGEMENT.


(a)
Executive will not at any time during the Term or thereafter:



(i)reveal, divulge, or make known to any person, firm, or corporation or use for
his personal benefit or the benefit of others (except the Companies, the Parent
Company, Holdings, and any of Holdings’ other direct or indirect subsidiaries
(hereinafter referred to as “Affiliates,” and all of the foregoing, the
“Holdings Group”)), directly or indirectly, any confidential or proprietary
information received or developed by him during the course of his employment.
For the purposes of this Section 4(a)(i) confidential and proprietary
information (“Confidential Information”) shall be defined to
mean (1) all historical and pro forma projections of loss ratios incurred by the
Holdings Group; (2) all historical and pro forma actuarial data relating to the
Holdings Group; (3) historical and pro forma financial results, revenue
statements, and projections for the Holdings Group; (4) all information relating
to the Holdings Group’s systems and software (other than the portion thereof
provided by the vendor to all purchasers of such systems and software); (5) all
information relating to SIC’s unique underwriting approach; (6) all information
relating to plans for, or internal or external discussions regarding,
acquisitions of or mergers with any business or line of business; (7) non-public
business plans; (8) all other information relating to the financial, business,
or other affairs of the Holdings Group including their customers; and (9) any
information about any shareholder of Holdings or any of its Affiliates, or any
of their officers or employees, that has been furnished or made available to
Executive as a result of his position with the Companies. Section 4(a)(i) shall
not apply to Executive following the termination of his employment with the
Parent Company and the Companies with respect to any Confidential Information
known or made generally available to the general public or within the industry
by persons other than Executive or a person acting with or at the request of
Executive; or


(ii)reveal, divulge, or make known to any person, firm, or corporation, or use
for his personal benefit or the benefit of others (except the Holdings Group),
directly or indirectly, the name or names of any Customers (as defined in
Section 5 below) of the Holdings Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Holdings Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Holdings Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 4(a)(ii) shall not apply to Executive following the termination of his
employment with the Parent Company and the Companies with respect to any
Privileged Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive.


(b)
Notwithstanding any provision of this Agreement to the contrary, under 18

U.S.C. §1833(b), “An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other





--------------------------------------------------------------------------------





document filed in a lawsuit or other proceeding, if such filing is made under
seal.” Nothing in this Agreement or any other policy of the Companies is
intended to conflict with this statutory protection, and no director, officer,
or member of management has the authority to impose any rule to the contrary.


(c)Executive will not at any time during the Term or thereafter make negative or
disparaging remarks about the Holdings Group or their respective current and
former parents, subsidiaries, divisions, affiliates, shareholders, officers,
directors, attorneys, agents, employees, successors, and assigns (“Holdings
Protected Parties”). Executive will not provide information or issue statements
regarding the Holdings Group or the Holdings Protected Parties, or take any
other action, that would cause the Holdings Group or the Holdings Protected
Parties embarrassment or humiliation or otherwise cause or contribute to them
being held in disrepute. Nothing in this Agreement shall be deemed to preclude
Executive from providing truthful testimony or statements in a legal or
arbitration proceeding or pursuant to subpoena, court order, or similar legal
process, or from providing truthful information to government or regulatory
agencies.


5.
NON-COMPETITION.



(a)Executive acknowledges and agrees that as the Companies’ President and CEO
(i) he will be responsible for and directly involved in developing goodwill and
relationships for the benefit of the Companies with Agents, Customers, and
Fronting/Program Business Relationships (all as defined below), including
personal contact with Agents, Customers, and Fronting/Program Business
Relationships, and supervising others who develop and maintain Agent, Customer,
and Fronting/Program Business Relationship goodwill and relationships; (ii) he
will be provided and have access to the Holdings Group’s Confidential
Information and Privileged Information, and will be compensated for the
development, and supervising the development, of the same;
(iii) he will be responsible for and directly involved in developing goodwill
and relationships for the benefit of the Holdings Group with Fronting/Program
Business Relationships; and (iv) he will have unique insight into and knowledge
of the skills, talents and capabilities of the Companies’ key employees.


(b)Executive agrees that during his employment by the Parent Company and the
Companies he will not compete against the Holdings Group in any manner,
including without limitation by engaging in, or by assisting any other person or
entity to engage in, or by having an ownership interest in, any Competitive
Business (as defined below) in the Territory (as defined below), or by engaging
in any conduct described in clauses (b)(i), (ii), (iii), (iv), (v), (vi), (vii)
or (viii) below. Executive further agrees that after his employment by the
Parent Company and the Companies ends, he will not during the Restricted Period
(as defined below):


(i)be employed in any management, customer relationship or sales capacity by any
insurance company that engages in Competitive Business in the Territory (as
defined below) to provide services to or on behalf of such insurance company in
the Territory that compete with the Companies’ products or services;


(ii)be employed in any management, customer relationship or sales capacity by
any entity that was a Fronting/Program Business Relationship during the Final
Year to provide services to or on behalf of such Fronting/Program Business
Relationship in the Territory;


(iii)solicit any entity that was a Fronting/Program Business Relationship during
the Final Year to produce, underwrite and/or administer insurance policies in
the Territory on behalf of an insurance company that competes against any of the
Companies or any Protected Holdings Group Company in the Territory;
(iv)solicit any Customer to buy any insurance products or services offered in
the Territory by the Companies during the Final Year;







--------------------------------------------------------------------------------





(v)solicit any Prospective Customer to buy any insurance products or services
offered in the Territory by the Companies during the Final Year;


(vi)solicit any Agent doing business in the Territory (A) to assist any
individual or entity who was a customer of the Companies during the Final Year
to obtain any insurance products or services that compete with any insurance
products and services offered by the Companies in the Territory, or (B) to make
referrals on behalf of such customers with respect to such insurance products or
services that compete with any insurance products and services offered by the
Companies in the Territory;


(vii)induce or persuade any Agent, Customer or Fronting/Program Business
Relationship not to do business with, or to switch business from, or reduce
business with, the Companies or any Protected Holdings Group Company; or


(viii)solicit, or assist others in soliciting, Key Employees (as defined below)
to either leave the Companies or to engage in a Competitive Business.


(c)For purposes of this Agreement, the following capitalized terms shall have
the meanings set forth below:


(i)“Agent” shall mean any insurance agent, insurance broker, wholesale agent,
general agent, or other person (A) who acted on behalf of any customer of the
Companies to obtain insurance from the Companies, or who referred any insurance
business to the Companies, during the Final Year, and (B) with respect to which
either Executive had (I) Confidential Information or Privileged Information or
(II) account responsibility either directly or through managing employees with
such account responsibility.


(ii)“Competitive Business” shall mean the insurance business of acquiring,
holding, and/or underwriting (A) individual risk workers’ compensation
insurance, or (B) other specialty admitted fronting/program insurance business.


(iii)“Customer” shall mean any of the customers of the Companies who purchased
insurance products that were in effect in the Final Year from, or were provided
services in the Final Year by, the Companies, and with respect to which
Executive had relationship responsibilities or direct contact, or access to
Confidential Information or Privileged Information relating to the customer.


(iv)“Final Year” means the twelve-month period immediately preceding Executive’s
last day of employment with the Parent Company and the Companies.


(v)“Fronting/Program Business Relationship” means a general managing agent or
program administrator that has a contractual relationship with any of
the Companies or any Protected Holdings Group Company to produce, underwrite
and/or administer insurance policies on behalf of such company.


(vi)
“Key Employees” shall mean any executive, managerial, sales,

marketing, or supervisory level employees of the Companies under Executive’s
direct or indirect management authority during the Final Year.


(vii)“Prospective Customer” shall mean any potential customer of the Companies
who was actually engaged in discussions with any of the Companies during the
Final Year (either directly or through an Agent) to purchase insurance products
or services from the Companies, and Executive was actively involved in such
discussions, provided, however, a Prospective Customer does not include any such
potential customer that decided to discontinue discussions with the Companies,
and notified the Companies of that decision, before Executive’s last day of
employment.





--------------------------------------------------------------------------------







(viii)“Protected Holdings Group Company” shall mean any Holdings Group insurance
company (other than the Companies) that: (A) was a party to a contractual
relationship with a Fronting/Program Business Relationship in effect in the
Final Year; and (B) Executive was involved in obtaining such contractual
relationship with such Holdings Group company.


(ix)“Restricted Period” shall mean eighteen (18) months, except that in the
event of “Company Non-Renewal Termination” (as defined herein), “Restricted
Period shall mean twelve (12) months.


(x)“Territory” shall mean, (A) with respect to clauses (b)(i), (iv), (v) and
(vi) above, each and every state or other United States jurisdiction
(“State(s)”) where any of the Companies is authorized to underwrite, and was
actually engaged in underwriting during the Final Year, individual risk workers’
compensation insurance or other specialty admitted fronting/program insurance
business; and (B) with respect to clauses (b)(ii) and (iii) above, each and
every State where any of the Companies or a Protected Holdings Group Company is
authorized to underwrite insurance, and was actually engaged in underwriting
insurance through a Fronting/Program Business Relationship during the Final
Year.


(d)The restrictions contained in this Section 5 shall not prevent: (i) the
ownership by Executive of not more than three percent (3%) of the securities of
any class of any corporation, whether or not such corporation is engaged in any
Competitive Business, which are publicly traded on any securities exchange or
any “over the counter” market; or (ii) after Executive’s employment by the
Parent Company and the Companies ends, Executive’s being employed by a
subsidiary or division of an insurance company that engages in Competitive
Business as long as both (A) such subsidiary or division does not engage in
Competitive Business in the Territory, and (B) Executive does not provide
services to or assist the subsidiaries or divisions of such company that engage
in Competitive Business in the Territory.


6.TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:


(a)Termination for Cause. The Parent Company may terminate the employment of
Executive for Cause at any time by providing written notice to Executive
specifying the cause of the termination. For the purposes of this Agreement,
“Cause” means that: (i) Executive willfully violated Sections 4 or 5 of this
Agreement; (ii) Executive grossly neglected his duties hereunder; (iii)
Executive was convicted of a felony or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any entity in the Holdings Group; (v) Executive
willfully and/or knowingly breached this Agreement in any material respect or
willfully violated the Parent Company’s or the Companies’ written policies which
have been provided to him; (vi) Executive willfully failed or refused to follow
the lawful instructions of the CEO or any of the Companies’ Boards that are
consistent with this Agreement (“Insubordination”); or (vii) Executive fails to
relocate to the Raleigh, NC area by the Relocation Date. In the event that the
Parent Company provides written notice of termination for Cause pursuant to
Section 6(a)(ii) or (vi), Executive shall be entitled to cure any alleged
neglect of his duties or Insubordination, to the extent curable, within thirty
(30) days of receiving written notice from the Company specifying the factual
basis for its belief that Executive grossly neglected his duties hereunder or
engaged in Insubordination. If Executive is terminated for Cause, Executive’s
compensation shall terminate on the date of such termination, and all equity
awards, whether vested or unvested at that time, shall be immediately forfeited
and canceled effective as of the date of such termination.


(b)Company Termination Without Cause. The Parent Company may terminate Executive
at any time without Cause, with or without prior notice. If (i) the Parent
Company delivers a timely Non-Renewal Notice and Executive has not timely
delivered a timely Non-Renewal Notice, (ii) Executive





--------------------------------------------------------------------------------





continues in employment with the Parent Company through the last day of the Term
and (iii) the parties have not executed a written agreement applicable to
Executive’s employment after the expiration of the Term, the Executive’s
employment shall terminate on the last day of the Term (a “Company Non-Renewal
Termination”).


(c)Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason in accordance with the terms of this
Section 6(c). “Good Reason” shall mean the occurrence of any one or more of the
following events without the prior consent of Executive:


(i)A material diminution in Executive’s authority, duties or responsibilities,
or requiring Executive to report directly to a person or persons other than
(i)
the Parent Company’s CEO or Board of Directors, or (y) the Companies’ Boards;



(i)
A diminution in Executive’s Base Salary; or



(ii)Any action or inaction by the Parent Company or the Companies which
constitutes a material breach of the terms of this Agreement;


and, in each case, the failure by the Parent Company or the Companies, as
applicable, to cure such condition within the thirty (30) day period after
receipt of written notice from Executive specifying in detail the factual basis
for his belief that he has Good Reason to resign (“Good Reason Notice”).
Executive must deliver a Good Reason Notice to the Parent Company and the
Companies within thirty (30) calendar days after the initial existence of a Good
Reason condition, and, if the Parent Company or the Companies, as applicable,
fails to timely cure such Good Reason condition, Executive must terminate his
employment within one year after the initial existence of such Good Reason
condition, and any failure by Executive to timely comply with either of these
requirements shall constitute a waiver of Executive’s right to resign for Good
Reason for such condition.


(d)Termination due to Death or Disability. Executive’s employment hereunder
shall terminate upon his death. The Parent Company may terminate
Executive’s employment if he is prevented from performing his responsibilities
under this Agreement because of “Disability.” A “Disability” means that
Executive is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or disability insurance benefit plan covering Executive (“Disability
Plan”). If Executive is unable to perform his responsibilities, by reason of any
accident, illness, or mental, or physical impairment, for a period that is
reasonably anticipated by the Parent Company to be longer than the waiting
period in the Disability Plan, then, at the Parent Company’s request, Executive
shall promptly apply for such income replacement benefits.


(e)Expiration of Term. If (i) Executive delivers a timely Non-Renewal Notice
pursuant to Section 1 (whether or not the Parent Company has timely delivered a
timely Non-Renewal Notice), (ii) Executive continues in employment with the
Parent Company through the last day of the Term, and (iii) the parties have not
executed a written agreement applicable to Executive’s employment after the
expiration of the Term, the Executive’s employment shall terminate on the last
day of the Term (“Executive Non- Renewal Termination”).


7.
COMPENSATION AND BENEFITS UPON TERMINATION.



(a)If, during the Term, the Parent Company terminates Executive’s employment
without Cause, there is a Company Non-Renewal Termination, or Executive
terminates his employment for Good





--------------------------------------------------------------------------------





Reason, then:
(i)as soon as practicable following such termination but no later than ten (10)
days after the Termination Date (as defined below), FLIMCO shall pay to
Executive his accrued but yet unpaid base salary earned through the Termination
Date and any accrued, but unused vacation pay through the Termination Date (the
“Accrued Obligations”);


(ii)within forty-five (45) days following the Termination Date, FLIMCO shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date;


(iii)subject to the execution and delivery of a general release (which release
shall not alter or result in the waiver of Executive’s right to exercise the
portion of any stock option or other equity award that vested through the
Termination Date, or any rights under this Section 7(a)) in a form acceptable to
the Parent Company within forty five (45) days after the Termination Date (the
“Release Expiration Date”), which release has not been revoked, Executive is
entitled to receive:


(A)In the event of a termination without Cause or for Good Reason (I) before or
12 months or more after a Change in Control (as defined in Section 7(d)), an
amount equal to Executive's base salary for a period of eighteen (18) months
after the Termination Date, or (II) within twelve (12) months after a Change in
Control, an amount equal to Executive's base salary for a period of thirty (30)
months after the Termination Date, or (B) in the event of a Company Non-Renewal
Termination, an amount equal to Executive's base salary for a period of twelve
(12) months after the Termination Date, which, in any case shall be paid in
periodic installments in accordance with FLIMCO's normal payroll practices in
effect as of the Termination Date commencing on the first payroll cycle which is
at least ten (10) business days after the 45th day after the Termination Date;


(B)the continuation of coverage under all employee benefit insurance plans in
which Executive was a participant as of the Termination Date, to the extent such
post-employment coverage is authorized by such plans, at FLIMCO’s expense for
the period of eighteen (18) after the Termination Date (for a termination
without Cause or for Good Reason) or the period of twelve (12) months after the
Termination Date (for a Company Non-Renewal Termination), provided, however if
post-employment coverage is not authorized under such health insurance plan,
then FLIMCO will pay Executive the premium cost for health insurance coverage
that FLIMCO would have paid if Executive had continued being a participant in
such health insurance plan during the applicable 12 month or 18 month period;
and


(C)any unpaid discretionary bonus awarded to Executive for the year prior to the
year in which the Termination Date occurs, which shall be paid in a lump sum on
the normal bonus payment date for Parent Company bonuses for such preceding
fiscal year.


(iv)In the event that Executive fails to execute the Release on or prior to the
Release Expiration Date, Executive shall not be entitled to any payments or
benefits pursuant to Section 7(a)(iii). Notwithstanding the foregoing, if the
Release could become effective during the calendar year following the calendar
year of the Termination Date, then no such payments that constitute “deferred
compensation” under Internal Revenue Code Section 409A shall be made earlier
than the first day of the calendar year following the calendar year of the
Termination Date.


(b)If Executive’s employment is terminated as a result of death or by the Parent
Company for Cause or because of Disability, or if a termination of employment
occurs pursuant to Section 6(e) as a result of Executive’s delivering a timely
Non- Renewal Notice:


(i)within ten (10) days following the Termination Date, FLIMCO shall pay to
Executive the Accrued Obligations; and


(ii)within forty-five (45) days following the Termination Date, FLIMCO shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date.





--------------------------------------------------------------------------------







(c)Except for payments provided under Sections 7(a)(i), 7(a)(ii), and 7(b), all
compensation and benefits paid pursuant to this Section 7 shall cease and
Executive shall promptly return any amount paid under Section 7(a)(iii) to
FLIMCO if Executive violates any of the terms of Sections 4 or 5 above during
the Restricted Period. In addition to these remedies, the Parent Company, the
Companies and the Holdings Group shall have all other remedies provided by this
Agreement and by law for the breach of Sections 4 or 5 above.


(d)
For purposes of this Agreement, “Termination Date” means the date of

Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”). For purposes of this Agreement, “Change
in Control” means (and, for purposes of this definition only, capitalized terms
have the meaning defined in the James River Group Holdings, Ltd. 2014 Long-Term
Incentive Plan, as amended) the first to occur of the following events:


i.
the purchase or other acquisition (other than from Holdings), in a single
transaction or series of related transactions, by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Exchange Act
(excluding, for this purpose, Holdings or its subsidiaries or any employee
benefit plan of Holdings or its subsidiaries), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Act) of 50% or more of either
the then-outstanding Shares or the combined voting power of Holdings’
then-outstanding voting securities entitled to vote generally in the election of
directors;



ii.
consummation of a reorganization, merger, amalgamation or consolidation
involving Holdings, in each case with respect to which persons who were the
shareholders of Holdings immediately prior to such reorganization,

merger, amalgamation or consolidation do not, immediately thereafter, own more
than 50% of, respectively, the Shares and the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged,
amalgamated or consolidated corporation’s then- outstanding voting securities;
or


iii.
a liquidation or dissolution of Holdings, or the sale of all or substantially
all of the assets of Holdings; provided, however, an event described above shall
be considered a Change in Control hereunder only if it also constitutes a
“change in control event” under Section 409A of the Code, to the extent
necessary to avoid the adverse tax consequences thereunder with respect to any
payment subject to Section 409A of the Code.



(e)Executive’s rights with respect to the vesting and exercise after the
Termination Date, of any stock option or vesting of any other equity award shall
be governed by any applicable award agreement and the James River Group
Holdings, Ltd. Long-Term Incentive Plan, as amended.


8.409A COMPLIANCE. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A). Notwithstanding anything else contained in this Agreement to the
contrary, if Executive is a “specified employee” under Holdings’ specified
employee policy as in effect on the Termination Date, or if no such policy is
then in effect, within the meaning of Section 409A, any payment required to be
made to Executive hereunder upon or following the Termination Date shall be
delayed until after the six-month anniversary of Executive’s “separation from
service” (as such term is defined in Section 409A) to the extent necessary to
comply with, and avoid imposition on Executive of any additional tax, interest,
or penalty imposed under, Section 409A. Should payments be delayed in accordance
with the preceding sentence, the accumulated payment that would have been made
but for





--------------------------------------------------------------------------------





the period of the delay shall be paid in a single lump sum during the ten (10)
day period following the six- month anniversary of the Termination Date. Each
payroll period payment described in Section 7(a)(iii)(A) shall be treated as a
separate payment for purposes of Section 409A.


9.UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of Sections 4 and
5 of this Agreement, the Parent Company, the Companies and/or any entity in the
Holdings Group, in addition to any other rights and remedies available under
this Agreement or otherwise, shall be entitled to an injunction to be issued by
a court of competent jurisdiction restricting Executive from committing or
continuing any violation of Sections 4 and 5 of this Agreement.


10.FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that the
restrictions contained in Sections 4 and 5 above are reasonable and necessary to
protect the legitimate interest of the Holdings Group, in view of, among other
things, the short duration of the restrictions; the narrow scope of the
restrictions; the Holdings Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees
would be useful to competitors for more than eighteen (18) months) and its
customer relationships and goodwill; Executive’s background and capabilities
which will allow him to seek and accept employment without violation of the
restrictions; and Executive’s entitlements under this Agreement. If any
provision contained in Sections 4 or 5 above is adjudged unreasonable by a court
of competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.


11.NOTICES. Any notices provided for or permitted by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
three (3) days after it is mailed if delivered by registered or certified mail,
return receipt requested, postage prepaid, addressed to the party for whom
intended at such party’s address set forth above (for the Parent Company) or to
the address listed in the Parent Company’s records (for Executive), or to such
other address as such party may designate by notice in writing given in the
manner provided herein.


12.SECTION HEADINGS. The section heading in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.


13.ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes the
entire agreement and understanding among Executive, the Parent Company and the
Companies with respect to the subject matter hereof and shall supersede any and
all other prior agreements and understandings, whether oral or written, relating
thereto or the employment of Executive by the Parent Company and the Companies.
This Agreement may not be rescinded, modified, or amended, unless an amendment
is agreed to in a writing signed by Executive and by an officer of the Parent
Company specifically authorized by its Board of Directors (other than
Executive), and any waiver shall be set forth in writing and signed by the party
to be charged. This Agreement may be executed in any number of counterparts,
including by facsimile, each of which shall be an original, but all of which
together shall constitute one and the same instrument.


14.PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.


15.GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of North Carolina, without regard to the principles of
conflicts of law which might otherwise apply.







--------------------------------------------------------------------------------





16.ASSIGNABILITY. This Agreement may not be assigned by Executive, and any
purported assignment by Executive shall be null and void. All of the terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
the Parent Company and its successors (including without limitation any
successor to the Parent Company’s business as the result of a merger or
consolidation of the Parent Company, whether or not the Parent Company survives
such merger or consolidation) and assigns. Successors to the Company shall
include, without limitation, any corporation or corporations acquiring, directly
or indirectly, all or substantially all of the assets of the Parent Company
whether by merger, consolidation, purchase, or otherwise and such successor
shall thereafter be deemed the “Parent Company” for purposes hereof.


17.
DISPUTE RESOLUTION.



(a)Arbitration. In the event of disputes between the parties with respect to the
terms and conditions of this Agreement, such disputes shall be resolved by and
through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto) in
Raleigh, North Carolina; provided, however, that either party may seek temporary
or preliminary injunctive relief with respect to appropriate matters (including,
without limitation, enforcement of Sections 4 and 5 above) from a court in aid
of arbitration. Such arbitration proceeding shall be conducted pursuant to the
commercial arbitration rules (formal or informal) of the American Arbitration
Association in as expedited a manner as is then permitted by such rules (the
“Arbitration”). Both the foregoing agreement of the parties to arbitrate any and
all such claims, and the results, determination, finding, judgment, and/or award
rendered through such Arbitration, shall be final and binding on the parties to
this Agreement and may be specifically enforced by legal proceedings.


(b)Procedure. Such Arbitration may be initiated by written notice from either
the Parent Company or Executive to the other which shall be a compulsory and
binding proceeding on each party. The Arbitration shall be conducted by an
arbitrator selected in accordance with the procedures of the American
Arbitration Association. Time is of the essence of this arbitration procedure,
and the arbitrator shall be instructed and required to render his or her
decision within thirty (30) days following completion of the Arbitration.


(c)Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in either a
state court or federal court located in Raleigh, North Carolina, provided that,
with respect to an action brought in North Carolina, if a federal court has
jurisdiction over the subject matter thereof, then such action shall be brought
in federal court, and the Parent Company, the Companies and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.


(d)Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.


18.COOPERATION. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), or the decision to commence
on behalf of the Company any suit, action or proceeding, and any investigation
and/or defense of any claims asserted against any of the Company's or its
Affiliates' current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occmTing during Executive's employment hereunder by the
Company as to which Executive may have relevant information (including but not
limited to furnishing relevant information and materials to the Company or its
designee and/or providing testimony at depositions and at trial), provided that
with respect to such cooperation occull'ing following termination of Executive's
employment, the Company shall reimburse Executive for expenses reasonably
incurred in





--------------------------------------------------------------------------------





connection therewith and shall schedule such cooperation to the extent
reasonably practicable so as not to unreasonably interfere with Executive's
business or personal affairs. Notwithstanding anything to the contrary, in the
event the Company requests cooperation from Executive after his employment with
the Company has terminated and at a time when Executive is not receiving any
severance pay from the Company, Executive shall not be required to devote more
than 40 hours of his time per year with respect to this Section 18, except that
such 40 hour cap shall not include or apply to any time spent testifying at a
deposition or at trial, or spent testifying before or being interviewed by any
administrative or regulatory agency.


Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.


Very truly yours,


James River Group Inc.


By: ___/s/ Robert P. Myron__________
Name: Robert P. Myron
Title: President and Chief Executive Officer


Title: President and Chief Executive Officer


ACCEPTED AND AGREED TO THIS 24th DAY OF September, 2018


Stonewood Insurance Company


By: ____/s/ Sarah C. Doran__________
Name: Sarah C. Doran
Title: Chairman        
                        
Falls Lake Insurance Management Company, Inc.


By: ____/s/ Sarah C. Doran__________
Name: Sarah C. Doran
Title: Chairman    




Falls Lake National Insurance Company


By: ____/s/ Sarah C. Doran__________
Name: Sarah C. Doran
Title: Chairman    




Falls Lake General Insurance Company


By: ____/s/ Sarah C. Doran__________
Name: Sarah C. Doran
Title: Chairman    

















--------------------------------------------------------------------------------





Falls Lake Fire and Casualty Company


By: ____/s/ Sarah C. Doran__________
Name: Sarah C. Doran
Title: Chairman    




________/s/ Terry McCafferty_________
Terry McCafferty





































































































--------------------------------------------------------------------------------







James River Group, Inc.
1414 Raleigh Road, Suite 405,
Chapel Hill, NC 27517




October 12, 2018
Mr. Terry McCafferty




Dear Terry:
This letter is to confirm that the Effective Date of your employment, as set
forth in the Employment Agreement dated September 17, 2018, has been changed
from October 15, 2018 to October 22, 2018. Please confirm your agreement with
the foregoing by signing and returning a copy of this letter.
Very truly yours,
James River Group, Inc.




By: _____/s/ Robert P. Myron__________
Name: Robert P. Myron    
Title:     Chairman and Chief Executive Officer




Confirmed and Agreed:




_________/s/ Terry McCafferty_______
Terry McCafferty















